Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/17/2022 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 8-10 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “the light shielding structure”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the light shielding structure” is interpreted as “a light shielding structure”. Claims 9-10 are rejected as being dependent upon rejected base claims.

5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. (FP 7.30.01)


6.	Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. (FP 7.31.01).
	Claims 1 and 17 recite a new limitation “an orthographic projection of the diffusing structure on the substrate only covers an orthographic projection of the center region of the point light source on the substrate”, respectively. The limitation is not clearly supported by the original disclosure. Applicant cites Figs. 4, 5, and 7 to support the amendments (Remarks, page 8). First of all, these figures merely show cross-section view. Furthermore, the cross-section view of Fig. 5 shows an orthographic projection of the diffusing structure 320 on the substrate covers an orthographic projection of not only the center region but also the periphery region of the point light source 310 on the substrate. Therefore, nowhere in the specification and drawings clearly disclose the new limitation added to claims 1 and 17. For purpose of examination, the above limitation is interpreted  based on Figs. 4, 5, and 7. Claim 2-16 and 18-19 are rejected as being dependent upon rejected base claim. 
 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
8.	Claims 1-5 and 11-16 are rejected under 35 U.S.C. 103 as unpatentable over Boer (US 20080121442 A1) in view of Miyairi (US 7422347 B2).
Regarding claim 1, Boer (e.g., Figs. 3-4) discloses a fingerprint identification sensor (fingerprint identification sensor 300 or 400), comprising: a substrate (substrate 318); a photosensitive element (photo sensor 334) above the substrate (substrate 318); and a light source assembly, the light source assembly comprising a point light source (light source 346) and a diffusing structure (diffusing structure 312), the light source assembly (light source 346 and diffusing structure 312) is disposed below the photosensitive element (photo sensor 334), and the diffusing structure (diffusing structure 312) is disposed between the photosensitive element (photo sensor 334) and the point light source (light source 346). 
Boer does not disclose wherein the diffusing structure is configured to reduce intensity of light received by the photosensitive element from a center region of the point light source, and an orthographic projection of the diffusing structure on the substrate only covers an orthographic projection of the center region of the point light source on the substrate. However, Miyairi (e.g., Figs. 1-12) discloses a diffusing structure (concave lens structure 22, 32, 42, 52, 62, 72 or 82; col. 6, lines 49-55) is configured to reduce intensity of light received by the photosensitive element from a center region of the point light source (e.g., Figs. 9-11 show a light intensity is reduced from a center region of the point light source after the light is passed through the diffusing structure), and an orthographic projection of the diffusing structure on the substrate only covers an orthographic projection of the center region of the point light source on the substrate (take Fig. 6 as an example, the cross-section view shows an orthographic projection of the diffusing structure 62 on a substrate only covers an orthographic projection of the center region of the point light source 66 on the substrate).Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Miyairi to the diffusing structure of the light source assembly of Boer. The combination/motivation would be to provide an uniform light illumination for both a display panel and an optical fingerprint sensor.

Regarding claim 2, Boer in view of Miyairi discloses the fingerprint identification sensor according to claim 1, Miyairi (e.g., Figs. 1-12) discloses wherein the diffusing structure is configured to scatter or shield the light from the center region of the point light source (Figs. 1-11 and col. 6, lines 49-55). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Miyairi to light source assembly of Boer for the same reason above.

Regarding claim 3, Boer in view of Miyairi discloses the fingerprint identification sensor according to claim 1, Miyairi (e.g., Figs. 1-12) discloses wherein the diffusing structure comprises at least a light shielding layer or a concave lens (concave lens structure 22, 32, 42, 52, 62, 72 or 82; col. 6, lines 49-55, col. 7, line 66-col. 8, line 7). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Miyairi to light source assembly of Boer for the same reason above.

Regarding claim 4, Boer in view of Miyairi discloses the fingerprint identification sensor according to claim 2, Miyairi (e.g., Figs. 1-12) discloses wherein the central region of the point light source comprises a region where an emission angle of the light emitted by the point light source being within a range between about - 30° to about 30° (Fig. 9; light distribution characteristics of the point light source), and wherein the diffusing structure is configured to shield the light emitted from the center region of the point light source or to scatter the light emitted from the center region to have an emission angle in a range of about -50° to about -40° or a range of about 40° to about 50° (Figs. 10-11; light distribution characteristics of the point light source with the diffusing structure). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Miyairi to light source assembly of Boer for the same reason above.

Regarding claim 5, Boer in view of Miyairi discloses the fingerprint identification sensor according to claim 4, Boer (e.g., Figs. 3-4) discloses wherein the diffusing structure (diffusing structure 312) disposed on a bottom side of the photosensitive element (photo sensor 334) facing the light source (light source 346), and the diffusing structure (diffusing structure 312) is disposed between the photosensitive element (photo sensor 334) and the light source (light source 346). Miyairi (e.g., Figs. 1-12) further discloses wherein the diffusing structure (concave lens structure 22, 32, 42, 52, 62, 72 or 82) comprises a light shielding structure (col. 6, lines 49-55, col. 7, line 66-col. 8, line 7). Therefore, the combination of Boer and Miyairi discloses wherein the diffusing structure comprises a light shielding structure disposed on a bottom side of the photosensitive element facing the point light source, and the light shielding structure is disposed between the photosensitive element and the point light source. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Miyairi to light source assembly of Boer for the same reason above.
Regarding claim 11, Boer in view of Miyairi discloses the fingerprint identification sensor according to claim 3, Miyairi (e.g., Figs. 1-12) discloses wherein the diffusing structure comprises the concave lens (concave lens structure 22, 32, 42, 52, 62, 72 or 82; col. 6, lines 49-55), and an orthographic projection of the point light source (point light source 16, 26, 36, 46, 56, 76 or 86; col. 8, line 43) on the substrate is within an orthographic projection of the concave lens (concave lens structure 22, 32, 42, 52, 62, 72 or 82; col. 6, lines 49-55) on the substrate. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Miyairi to light source assembly of Boer for the same reason above.

Regarding claim 12, Boer in view of Miyairi discloses the fingerprint identification sensor according to claim 11, Boer (e.g., Figs. 3-4) discloses a fingerprint identification sensor, wherein an orthographic projection of the photosensitive element (photo sensor 334) on the substrate (substrate 318) does not overlap the orthogonal projection of the point light source (light source 346) on the substrate (substrate 318). 

Regarding claim 13, Boer in view of Miyairi discloses the fingerprint identification sensor according to claim 12, Boer (e.g., Figs. 3-4) discloses wherein the photosensitive element (photo sensor 334) is at an interval between point light sources (light source 346). 

Regarding claim 14, Boer in view of Miyairi discloses the fingerprint identification sensor according to claim 11, Boer (e.g., Figs. 3-4) discloses wherein the photosensitive element (photo sensor 334) is a photodiode (e.g., Fig. 8 and [0043]; photodiode). 

Regarding claim 15, Boer in view of Miyairi discloses the fingerprint identification sensor according to claim 14, Boer (Figs. 3-4, 8, and 12) discloses further comprising a data transmission circuit (e.g., Fig. 8; sensing circuit) which is electrically connected to the photodiode (photodiode 800). wherein the data transmission circuit comprises a control switch (control switch 612). 

Regarding claim 16, Boer in view of Miyairi discloses a display apparatus (Boer, e.g., Figs. 3-4; display device), comprising the fingerprint identification sensor (fingerprint identification sensor 300 or 400) according to claim 1.

9.	Claims 7-10 are rejected under 35 U.S.C. 103 as unpatentable over Boer (US 20080121442 A1) in view of Miyairi (US 7422347 B2) and further in view of Momose (US 20040263966 A1).
Regarding claim 7, Boer in view of Miyairi discloses the fingerprint identification sensor according to claim 1, Boer (e.g., Figs. 3-4) discloses wherein an orthographic projection of the diffusing structure (diffusing structure 312) on the substrate (substrate 318) at least partially overlaps the orthographic projection of the central region of the point light source (light source 346) on the substrate (substrate 318), and the orthographic projection of the diffusing structure (diffusing structure 312) coincides with an orthographic projection of the photosensitive element (photo sensor 334) on the substrate (substrate 318). Boer and Miyairi do not disclose the diffusing structure comprises a light shielding layer. However, Momose (e.g., Figs. 1-16) further disclose a diffusing structure comprises a light shielding layer to scatter or shield the light from the center region of the point light source (e.g., Figs. 1-3 and [0045], [0047], and [0063]; light diffusing structure 1 comprising an opaque light shielding layer 3). Therefore, the combination of Boer, Miyairi, and  Momose discloses an orthographic projection of the light shielding layer on the substrate at least partially overlaps the orthographic projection of the central region of the point light source on the substrate, and the orthographic projection of the light shielding layer coincides with an orthographic projection of the photosensitive element on the substrate. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Momose to the diffusing structure of the fingerprint sensor of Boer in view of Miyairi. The combination/motivation would be to provide a diffusing structure to uniformly spread a light illumination for an optical fingerprint sensing.

Regarding claim 8, Boer in view of Miyairi and further in view of Momose discloses the fingerprint identification sensor according to claim 7, Boer (e.g., Figs. 3-4) discloses wherein the diffusing structure (diffusing structure 312) disposed on a side (bottom side) of the photosensitive element (photo sensor 334) facing the light source (light source 346), and the diffusing structure (diffusing structure 312) is disposed between the photosensitive element (photo sensor 334) and the light source (light source 346). Momose (e.g., Figs. 1-16) further discloses wherein the light shielding layer is on a side of the light shielding structure (e.g., Figs. 2-3; diffusing structure 3 as shown in Fig. 3 corresponds to a laminated structure of two opaque diffusing layers with convex shapes as shown in Fig. 2, one convex structure acts as a light shielding structure, and the second convex structure acts as a light shielding layer) facing the point light source (point light source 102). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Momose to the diffusing structure of the fingerprint sensor of Boer in view of Miyairi. The combination/motivation would be to provide an alternative design choice of a diffusing structure to uniformly spread a light illumination for an optical fingerprint sensing.

Regarding claim 9, Boer in view of Miyairi and further in view of Momose discloses the fingerprint identification sensor according to claim 8, Momose (e.g., Figs. 1-10) discloses wherein a surface of the light shielding layer facing the point light source is a convex surface (e.g., Figs. 2-3; diffusing structure 3 as shown in Fig. 3 corresponds to a laminated structure of two opaque diffusing layers with convex shapes as shown in Fig. 2, one convex structure acts as a light shielding structure, and the second convex structure acts as a light shielding layer), and the convex surface is curved toward the point light source. (point light source 102). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Momose to the fingerprint sensor of Boer in view of Miyairi for the same reason above.

Regarding claim 10, Boer in view of Miyairi and further in view of Momose discloses the fingerprint identification sensor according to claim 9, Momose (e.g., Figs. 1-10) discloses wherein the light shielding layer and the light shielding structure constitute a unitary structure and are made of a same material (e.g., Figs. 2-3; diffusing structure 3 as shown in Fig. 3 corresponds to a unitary structure constituted by two opaque diffusing layers of same material and same convex shapes as shown in Fig. 2, one convex structure acts as a light shielding structure, and the second convex structure acts as a light shielding layer). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Momose to the fingerprint sensor of Boer in view of Miyairi for the same reason above.

10.	Claim 17 is rejected under 35 U.S.C. 103 as unpatentable over Boer (US 20080121442 A1) in view of Miyairi (US 7422347 B2) and further in view of Thompson (US 20170220842 A1).
Regarding claim 17, Boer (e.g., Figs. 3-4) discloses a fingerprint identification method for a display screen, wherein a fingerprint identification sensor (fingerprint identification sensor 300 or 400) is disposed on a substrate (substrate 318) of the display screen, the fingerprint identification sensor includes a photosensitive element (photo sensor 334) and a light source assembly, and the light source assembly includes a point light source (light source 346) and a diffusing structure (diffuser 312), and the light source assembly (light source 346 and diffuser 312) is disposed below the photosensitive element (photo sensor 334), and the diffusing structure (diffuser 312) is disposed between the photosensitive element (photo sensor 334) and the point light source (light source 346).
Boer does not disclose wherein the diffusing structure being configured to reduce intensity of light received by the photosensitive element from a center region of the point light source, and an orthographic projection of the diffusing structure on the substrate only covers an orthographic projection of the center region of the point light source on the substrate. However, Miyairi (e.g., Figs. 1-12) discloses a point light source (light source 123, 223, 323, 423, 523, 623, 723 or 823) and a diffusing structure (concave lens structure 22, 32, 42, 52, 62, 72 or 82; col. 6, lines 49-55) being configured to reduce intensity of light received by the photosensitive element from a center region of the point light source (e.g., Figs. 9-11 show a light intensity is reduced from a center region of the point light source after the light is passed through the diffusing structure) and an orthographic projection of the diffusing structure on the substrate only covers an orthographic projection of the center region of the point light source on the substrate (take Fig. 6 as an example, an orthographic projection of the diffusing structure 62 on a substrate only covers an orthographic projection of the center region of the point light source 66n on the substrate).Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Miyairi to the diffusing structure of the light source assembly of Boer. The combination/motivation would be to provide an uniform light illumination for both a display panel and an optical fingerprint sensor.
Boer does not disclose during a display period, the point light source is turned off and display is performed on the display screen; and during a fingerprint identification period, the display is turned off, the point light source is turned on and fingerprint identification is performed. However, Thompson (e.g., Figs. 3-5, 7, and 9) discloses a fingerprint identification method for a display screen (e.g., Figs. 3-5, 7, and 9; display screen), wherein a fingerprint identification sensor (e.g., Fig. 3; fingerprint sensor 305b) is disposed on a substrate of the display screen (e.g., Fig. 3; display substrate 308), the fingerprint identification sensor comprising at least a photosensitive element (e.g., Fig. 5; optical fingerprint sensor 504) and at least a light source assembly, and the light source assembly comprising a point light source (LED light source 506) and a diffusing structure (diffuser; [0060]), the method comprising: during a display period, the point light source is turned off and display is performed on the display screen; and during a fingerprint identification period, the display is turned off, the point light source is turned on and fingerprint identification is performed ([0059]-[0060], [0062], [0080], [0101]-[0102]; during fingerprint identification period, display is locked and off or in a low-power or sleeping mode, light source 506 is on to emit light for fingerprint sensing, when the fingerprint authentication is successful, light source 506 is off, display is unlocked and on). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Thompson to the display device of Boer or incorporate the teaching of Boer to the display device of Thompson. The combination/motivation would be to reduce an interference between an image display and a fingerprint sensing and therefore to improve the signal to noise of the fingerprint sensor.

11.	Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over Boer (US 20080121442 A1) in view of Miyairi (US 7422347 B2) and Thompson (US 20170220842 A1) and further in view of Minami (US 20140022426 A1).
Regarding claim 18, Boer in view of Miyairi and further in view of Thompson discloses the fingerprint identification method according to claim 17, Boer (Figs. 3-4, 8, and 12) discloses wherein the fingerprint identification sensor further comprises a data transmission unit (e.g., Fig. 8; sensing circuit), and the data transmission circuit comprises a control switch (control switch 612) electrically connected to the photosensitive element (photo sensor 800), but does not disclose the data transmission circuit comprises an amplification circuit. However, Minami (e.g., Figs. 1, 3, 9-11, 15, 17, and 31) discloses wherein an optical image sensor comprises a data transmission unit, and the data transmission circuit comprises a control switch (e.g., Figs. 9-11; control switch 22) and an amplification circuit (e.g., Figs. 9-11; amplification circuit 52), and the control switch (e.g., Figs. 9-11; control switch 22) is electrically connected to the photosensitive element (e.g., Figs. 9-11; photo sensor 21) and the amplification circuit (e.g., Figs. 9-11; amplification circuit 52) respectively, and the amplification circuit (e.g., Figs. 9-11; amplification circuit 52) is connected to a CPU (processor 101) of the display screen; at an initial stage of the sensing period, the control switch is tuned on, the photosensitive element are reset (Figs. 8 and 9; reset period, switch 22 is on, photo sensor 21 is reset); and at a final stage of the sensing period, the control switch is turned on, the signals generated by the photosensitive element are read as sensing signals through the amplification circuit (Figs. 8 and 11; read-out period, switch 22 is on, detection signal from photo sensor 21 is read out through amplification circuit 52). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Minami to the fingerprint sensor of Boer in view of Miyairi and Thompson for detection and transmission of fingerprint identification sensing signals. The combination/motivation would be to provide an optical sensor with a fast response for a fingerprint detection.
12.	Claim 19 is rejected under 35 U.S.C. 103 as unpatentable over Boer (US 20080121442 A1) in view of Miyairi (US 7422347 B2), Thompson (US 20170220842 A1), and Minami (US 20140022426 A1) and further in view of Raynor (US 2011014102 0A1).
Regarding claim 19, Boer in view of Miyairi and Thompson and further in view of Minami discloses the fingerprint identification method according to claim 18, but does not disclose where durations of the initial stage and the final stage are respectively within a range of about 10 microseconds to about 500 microseconds. However, Raynor (e.g., Figs. 1-2) discloses an optical sensing method similar to that disclosed by Minami, where durations of the initial stage and the final stage are respectively within a range of about 10 microseconds to about 500 microseconds ([0025] and [0030]; initial reset time 10-50us, signal read-out time 50-100us). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Raynor to the fingerprint sensor of Boer, Miyairi, Thompson, and Minami. The combination/motivation would be to provide a signal detection and processing circuit of a fingerprint sensor.

13.	Claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Boer (US 20080121442 A1) in view of Yamada (US 20170179345 A1).
Regarding claim 1, Boer (e.g., Figs. 3-4) discloses a fingerprint identification sensor (fingerprint identification sensor 300 or 400), comprising: a substrate (substrate 318); a photosensitive element (photo sensor 334) above the substrate (substrate 318); and a light source assembly, the light source assembly comprising a point light source (light source 346) and a diffusing structure (diffusing structure 312), the light source assembly (light source 346 and diffusing structure 312) is disposed below the photosensitive element (photo sensor 334), and the diffusing structure (diffusing structure 312) is disposed between the photosensitive element (photo sensor 334) and the point light source (light source 346). 
Boer does not disclose wherein the diffusing structure is configured to reduce intensity of light received by the photosensitive element from a center region of the point light source, and an orthographic projection of the diffusing structure on the substrate only covers an orthographic projection of the center region of the point light source on the substrate. However, Yamada (e.g., Figs. 1-11) discloses a diffusing structure (e.g., Figs. 5-6; concave structure 134) is configured to reduce intensity of light received by the photosensitive element from a center region of the point light source (e.g., Figs. 10-11 show a light intensity is reduced from a center region of the point light source 105 after the light is passed through the diffusing structure 134), and an orthographic projection of the diffusing structure on the substrate only covers an orthographic projection of the center region of the point light source on the substrate (e.g., Figs. 5-6; the cross-section view shows an orthographic projection of the diffusing structure 134 on a substrate only covers an orthographic projection of the center region of the point light source 105 on the substrate).Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yamada to the diffusing structure of the light source assembly of Boer. The combination/motivation would be to provide an uniform light illumination for both a display panel and an optical fingerprint sensor.
14.	Claim 17 is rejected under 35 U.S.C. 103 as unpatentable over Boer (US 20080121442 A1) in view of Yamada (US 20170179345 A1) and further in view of Thompson (US 20170220842 A1).
Regarding claim 17, Boer (e.g., Figs. 3-4) discloses a fingerprint identification method for a display screen, wherein a fingerprint identification sensor (fingerprint identification sensor 300 or 400) is disposed on a substrate (substrate 318) of the display screen, the fingerprint identification sensor includes a photosensitive element (photo sensor 334) and a light source assembly, and the light source assembly includes a point light source (light source 346) and a diffusing structure (diffuser 312), and the light source assembly (light source 346 and diffuser 312) is disposed below the photosensitive element (photo sensor 334), and the diffusing structure (diffuser 312) is disposed between the photosensitive element (photo sensor 334) and the point light source (light source 346).
Boer does not disclose wherein the diffusing structure is configured to reduce intensity of light received by the photosensitive element from a center region of the point light source, and an orthographic projection of the diffusing structure on the substrate only covers an orthographic projection of the center region of the point light source on the substrate. However, Yamada (e.g., Figs. 1-11) discloses a diffusing structure (e.g., Figs. 5-6; concave structure 134) is configured to reduce intensity of light received by the photosensitive element from a center region of the point light source (e.g., Figs. 10-11 show a light intensity is reduced from a center region of the point light source 105 after the light is passed through the diffusing structure 134), and an orthographic projection of the diffusing structure on the substrate only covers an orthographic projection of the center region of the point light source on the substrate (e.g., Figs. 5-6; the cross-section view shows an orthographic projection of the diffusing structure 134 on a substrate only covers an orthographic projection of the center region of the point light source 105 on the substrate).Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yamada to the diffusing structure of the light source assembly of Boer. The combination/motivation would be to provide an uniform light illumination for both a display panel and an optical fingerprint sensor.
Boer does not disclose during a display period, the point light source is turned off and display is performed on the display screen; and during a fingerprint identification period, the display is turned off, the point light source is turned on and fingerprint identification is performed. However, Thompson (e.g., Figs. 3-5, 7, and 9) discloses a fingerprint identification method for a display screen (e.g., Figs. 3-5, 7, and 9; display screen), wherein a fingerprint identification sensor (e.g., Fig. 3; fingerprint sensor 305b) is disposed on a substrate of the display screen (e.g., Fig. 3; display substrate 308), the fingerprint identification sensor comprising at least a photosensitive element (e.g., Fig. 5; optical fingerprint sensor 504) and at least a light source assembly, and the light source assembly comprising a point light source (LED light source 506) and a diffusing structure (diffuser; [0060]), the method comprising: during a display period, the point light source is turned off and display is performed on the display screen; and during a fingerprint identification period, the display is turned off, the point light source is turned on and fingerprint identification is performed ([0059]-[0060], [0062], [0080], [0101]-[0102]; during fingerprint identification period, display is locked and off or in a low-power or sleeping mode, light source 506 is on to emit light for fingerprint sensing, when the fingerprint authentication is successful, light source 506 is off, display is unlocked and on). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Thompson to the display device of Boer or incorporate the teaching of Boer to the display device of Thompson. The combination/motivation would be to reduce an interference between an image display and a fingerprint sensing and therefore to improve the signal to noise of the fingerprint sensor.

Response to Arguments
15.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Yamada (US 20170179345 A1) and Miyairi (US 7422347 B2) have been used for new ground rejection.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691